                         4:19-cv-04210-SLD-JEH # 130            Page 1 of 11
                                                                                                          E-FILED
                                                                   Thursday, 05 November, 2020 05:04:05 PM
                                                                                Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION

DEERE & COMPANY,                               )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )
                                               )
XAPT CORPORATION;                              )         Case No. 4:19-cv-4210
XAPT SOLUTIONS PTY LTD;                        )
XAPT KFT; and COSMO CONSULT                    )
BUSINESS SOLUTIONS S.R.L,                      )
                                               )         Judge Sara L. Darrow
Defendants.                                    )

     BRIEF IN SUPPORT OF MOTION TO DISMISS UNDER FED. R. CIV. P. 12(b)(2)
                  BY DEFENDANT XAPT SOLUTIONS PTY LTD.

        Defendant, XAPT SOLUTIONS PTY LTD. (“Solutions”), by counsel, pursuant to Fed. R.

Civ. P. 12(b)(2), submits its Brief in support of its Motion to Dismiss the Second Amended

Complaint filed against it by Plaintiff, DEERE & COMPANY (“Deere”), for lack of personal

jurisdiction, stating as follows:

                                           I. Introduction

        Solutions is an Australian business entity, and lacks minimum contacts sufficient for this

Court to exercise either general or specific personal jurisdiction over it. The facts as outlined below

establish that Solutions lacked general contacts with Illinois sufficient to submit to personal

jurisdiction here, and that its contacts with Illinois related to its involvement with the project that

is the subject of Deere’s claim (“the Deere Project”) likewise are insufficient to submit to personal

jurisdiction here. Accordingly, this Court should dismiss Solutions as a defendant for lack of

personal jurisdiction.




                                                   -1-
                       4:19-cv-04210-SLD-JEH # 130            Page 2 of 11




                                              II. Facts

1.     Solutions’ Organization and Relationships

       Solutions is an Australian business organization that has always had its principal place of

business in Brisbane. (Hunt Aff., Exh. A, para. 21.) At all times encompassing the Deere Project,

its only shareholder was its parent company, XAPT KFT. (Exh. A, para. 22.)

       Solutions observes all formalities required by Australian law to maintain its existence as a

distinct corporate entity. (Exh. A, para. 23.) It has its own set of officers and board of directors

separate from the other XAPT entities; it maintains its own set of books separate from the other

XAPT entities and its funds segregated from them; it makes its financial decisions independently

of the other XAPT entities and vice versa. (Exh. A, para. 23.) Additionally, Solutions is funded

solely by arm’s-length transactions, as required by Australian law. (Exh. A, para. 23.)

2.     Solutions’ Dealings in the United States

       Generally, Solutions never (1) maintained a physical presence in the United States; (2)

owned or rented property there; (3) advertised, sold, offered to sell, or provided its products or

services there; (4) employed anyone there; or (5) entered into direct business dealings with any

customers from there. (Exh. A, para. 24.) Nor does Solutions furnish any product or service directly

to the public. (Exh. A, para. 25.) Its only customers are its parent, XAPT KFT, and its sister, XAPT

Corp. (Exh. A, para. 25.)

3.     Solutions’ Specific Involvement with the Deere Project

       Regarding Deere specifically, Solutions’ physical presence in Illinois revolved around four

of its affiliated persons: Ralph Hunt, its CEO; Bill Singleton, its external counsel; and two

employees, Peter Yates and Gyozo Barci. (Exh. A, paras. 5, 14, 15, 17.) Only these four were

physically present in Illinois. (Exh. A, para. 18.)


                                                 -2-
                       4:19-cv-04210-SLD-JEH # 130             Page 3 of 11




       Hunt, Solutions’ CEO and head of Asia-Pacific until the end of 2017, simultaneously

served as COO and head of global sales for XAPT Corp. during that time. (Exh. A, paras. 5-7.) At

the end of 2017, he took a leave of absence from Solutions to serve as Project Director for the

Deere Project as an employee of XAPT Corp. (Exh. A, para. 11.) During that time, he resided in

Moline, Illinois, and drew a salary from XAPT Corp. and not from Solutions. (Exh. A, paras. 8-

11.) In December 2019, he resigned his position with XAPT Corp., returned to Australia, and

resumed employment with Solutions, becoming its CEO. (Exh. A, paras. 12-13.)

       Yates, like Hunt, took a leave of absence from Solutions to serve as XAPT Corp.’s Project

Manager on the Deere Project, during which time he resided in Davenport, Iowa, across the river

from Moline. (Exh. A, para. 14.) The other Solutions employee, Barci, was present in Illinois once

in late 2019, for an unknown reason. (Exh. A, para. 17.) Aside from Hunt, Yates, and Barci, all of

Solutions’ employees were based in Australia, and none of them worked on the Deere Project.

(Exh. A, para. 18.)

       The last person of interest, Singleton, was not an employee of Solutions, but a partner in

an external law firm. (Exh. A, para. 15.) Although he served as corporate counsel for all XAPT

entities, his dealings with the Deere Project occurred in the course of representing XAPT Corp.

(Exh. A, para. 16.)

       Regarding other connections to Illinois, Hunt and Yates performed work on the Deere

Project only as requested by XAPT Corp. (Exh. A, para. 19.) It invoiced all work on the Deere

Project to XAPT Corp., and received all payments from XAPT Corp. (Exh. A, para. 20.)

                                           III. Standard

       “A federal district court sitting in diversity in Illinois has jurisdiction over a non-resident,

non-consenting defendant if an Illinois state court would have jurisdiction over that party.”


                                                 -3-
                        4:19-cv-04210-SLD-JEH # 130             Page 4 of 11




McIlwee v. ADM Indus., Inc., 17 F.3d 222, 223 (7th Cir. 1994). “The burden of demonstrating the

existence of jurisdiction rests on the plaintiff.” Id.

                                            IV. Argument

A. Personal Jurisdiction Generally

        “A federal district court sitting in diversity must apply the personal jurisdiction rules of the

state in which it sits,” and Illinois “permits its courts to exercise personal jurisdiction up to the

limits of the Due Process Clause of the Fourteenth Amendment.” Kipp v. Ski Enter. Corp. of Wis.,

783 F.3d 695, 697 (7th Cir. 2015) (citing 735 ILCS 5/2–209(c)). Thus, the state inquiry merges

with federal due process analysis.

        Under the Fourteenth Amendment’s Due Process Clause, a state may assert personal

jurisdiction over nonresident individuals and corporations only when they have “certain minimum

contacts with [the state] such that the maintenance of the suit does not offend ‘traditional notions

of fair play and substantial justice.’” RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d 1272, 1277 (7th

Cir. 1997) (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)). This personal jurisdiction

has two varieties: general and specific. Id.

        General personal jurisdiction exists when “the defendant has ‘continuous and systematic

general business contact’ with the forum.” Id. (quoting Helicopteros Nacionales de Colombia, S.A.

v. Hall, 466 U.S. 408, 416 (1984)). Specific personal jurisdiction “refers to jurisdiction over a

defendant in a suit ‘arising out of or related to the defendant's contacts with the forum.’” Id.

(quoting Helicopteros, 466 U.S. at 414 n.8). Put in other words, specific personal jurisdiction arises

when “the defendant purposefully avails itself of the privilege of conducting activities within the

forum State, thus invoking the benefits and protections of its laws,” rather than mere “random,

fortuitous, or attenuated contacts” or as the result of “the “unilateral activity of another party or a


                                                   -4-
                        4:19-cv-04210-SLD-JEH # 130              Page 5 of 11




third person.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (internal quotations

omitted).

        Because specific personal jurisdiction depends on the defendant’s conduct, it does not exist

when the plaintiff is “the only link between the defendant and the forum.” Walden v. Fiore, 571

U.S. 277, 285 (2014). While a “defendant’s contacts with the forum state may be intertwined with

his transactions or interactions with the plaintiff,” a “defendant’s relationship with a plaintiff or

third party, standing alone, is an insufficient basis for jurisdiction.” Id. at 286.

B.      Solutions lacks sufficient minimum contacts with Illinois to invoke this Court’s
        general personal jurisdiction.

        “Unlike specific jurisdiction, general jurisdiction allows a defendant to be sued in the

forum regardless of the subject matter of the litigation,” but “the constitutional requirement for

general jurisdiction is ‘considerably more stringent’ than that required for specific jurisdiction.”

Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 787 (7th Cir. 2003) (quoting

United States v. Swiss Amer. Bank, Ltd., 274 F.3d 610, 618 (1st Cir. 2001).

        Personal jurisdiction over foreign corporations exists “when their affiliations with the State

are so ‘continuous and systematic’ as to render them essentially at home in the forum State.”

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing Int’l Shoe

Co. v. Wash., 326 U.S. 310, 317 (1945)). “A corporation is ‘essentially at home’ both where it is

incorporated and where its principal place of business is located.” Abelesz v. OTP Bank, 692 F.3d

638, 654–55 (7th Cir. 2012). Even repeated physical presence in a forum state accompanied by

significant financial dealings does not suffice to establish general personal jurisdiction if the

defendant is not “essentially at home” there. E.g., Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 417-18 (1984) (significant negotiations and purchases in Texas insufficient to

establish general personal jurisdiction there); Abelesz, 692 F.3d at 656, 658 ($147 million held for

                                                   -5-
                        4:19-cv-04210-SLD-JEH # 130            Page 6 of 11




United States customers and 53 business trips to the United States over four years insufficient to

establish general personal jurisdiction); Tamburo v. Dworkin, 601 F.3d 693, 701-02 (7th Cir. 2010)

($8,634 in sales to Illinois customers in fourteen years insufficient to establish general personal

jurisdiction).

        Here, no contacts exist outside the context of the Deere Project of any weight to confer

general personal jurisdiction. Solutions was at all times an Australian company based in Australia.

(Exh. A, para. 21.) Solutions did not have any dealings in Illinois outside lending its employees to

XAPT Corp. for the Deere Project. It did not maintain a physical presence in the United States, it

did not own or rent property there, it did not market or sell any products or services there, it did

not employ anyone there, it did not enter into direct business dealings with any customers there,

and it did not furnish any product or service directly to the general public. (Exh. A, paras. 24-25.)

Its only customers are its parent, XAPT KFT, and its sister, XAPT Corp. (Exh. A, para. 25.)

        From 2017 through the end of 2019, only one employee of Solutions was physically present

in Illinois without being on a leave of absence from the company, and he was present once in late

2019. (Exh. A, para. 17.) This single incident of physical presence alone is insufficient to establish

general personal jurisdiction. In no way can Solutions meet the high standard of being “essentially

at home” in Illinois.

C.      Solutions’ contacts with Deere in its involvement with the Deere Project are likewise
        insufficient to invoke this Court’s specific personal jurisdiction.

        Specific personal jurisdiction requires a more detailed analysis, as employees of Solutions

were physically present in Illinois engaging in relations with Deere, but did so while on leave from

Solutions and under the employment of XAPT Corp., Solutions’ sister entity. The analysis

nonetheless militates against personal jurisdiction.




                                                 -6-
                       4:19-cv-04210-SLD-JEH # 130           Page 7 of 11




       Generally, specific personal jurisdiction arises in the context of direct “substantial

negotiations” with a person or entity present in the forum state. E.g., Mid-Am. Tablewares, Inc. v.

Mogi Trading Co., 100 F.3d 1353, 1361-62 (7th Cir. 1996); Nucor Corp. v. Aceros y Maquilas de

Occidente, S.A. de C.V., 28 F.3d 572, 581 (7th Cir.1994); Deluxe Ice Cream Co. v. R.C.H. Tool

Corp., 726 F.2d 1209, 1216 (7th Cir.1984). Solutions, however, never had any direct dealings with

Deere. It was never party to any contract or even negotiations with Deere. Its sole customer in the

United States was XAPT Corp. (Exh. A, para. 25.) Instead, two of its employees – Hunt and Yates

– were put on a leave of absence during which they worked for XAPT Corp. and resided in the

Quad Cities area to work on the Deere Project. (Exh. A, paras. 9-12, 14, 18.)

       No case from the Seventh Circuit addresses Solutions’ exact situation regarding Deere, but

the “borrowed employee” doctrine is helpful in addressing personal jurisdiction here. The Supreme

Court articulated the doctrine as follows: “One may be in the general service of another, and,

nevertheless, with respect to particular work, may be transferred, with his own consent or

acquiescence, to the service of a third person, so that he becomes the servant of that person with

all the legal consequences of the new relation.” Standard Oil v. Anderson, 212 U.S. 215, 220

(1909). In Illinois, the doctrine, known as the “loaned servant” doctrine, “has generally been

limited to instances in which the agent, or employee, ‘is wholly free from the control of the first

employer and wholly subject to the control of the second employer.’” Williams v. Shell Oil Co.,

18 F.3d 396, 400 (7th Cir. 1994) (quoting Richard v. Ill. Bell Tel. Co., 66 Ill. App. 3d 825, 832

(1st Dist. 1978)). The factors to determine whether an employee is loaned “include such things as

the power to hire and fire the employee[,] . . . the power to control the direction and manner of

performance of the work done by the employee” and “the degree of control, if any, left with the

first employer.” Id.


                                                -7-
                       4:19-cv-04210-SLD-JEH # 130                 Page 8 of 11




       Here, Solutions retained no control over Hunt or Yates. Both were placed on a leave of

absence from Solutions while they resided in the Quad Cities, and both were paid by XAPT Corp.,

which controlled all work on the Deere Project. (Exh. A, paras. 11, 14, 19.) All employees of

Solutions itself remained in Australia and did not perform work on the Deere Project. (Exh. A,

para. 18.) Although Hunt and Yates were employees of Solutions before their involvement in the

Deere project and resumed employment with Solutions once that involvement ended, they were

not employees of Solutions when they were present in Illinois and working on the Deere Project.

Instead, they were placed on leave and working in the employment of XAPT Corp. As such, the

contacts with Illinois through Hunt and Yates did not belong to Solutions but to XAPT Corp.

       The same is the case with Bill Singleton, who was outside counsel for all XAPT entities.

He was not employed by Solutions – or indeed by any other XAPT entity – and instead served as

attorney for XAPT Corp. in dealings with Deere. (Exh. A, paras. 15-16.) Barci, for his part, was

an employee of Solutions when he was present in Illinois once in late 2019, but the reasons for his

presence there were unknown to Hunt, who was the project director. (Exh. A, para. 17.) Thus, no

evidence supports a reason for Barci’s presence in Illinois as being related to the Deere Project,

but even if it were, it was a single event at the very end of the project, and is far too minor and

fortuitous to form the basis for specific personal jurisdiction.

       In sum, Solutions lacked the requisite minimum contacts to establish specific personal

jurisdiction in Illinois. It took care to “lend” or transfer its employees to XAPT Corp., the United

States entity, to perform work on the Deere Project under the latter entity’s supervision and control.

As such, all contacts in Illinois with affiliates of Solutions was through their role as borrowed

servants of XAPT Corp. acting within the scope of their work for XAPT Corp. and under its

control.


                                                 -8-
                        4:19-cv-04210-SLD-JEH # 130             Page 9 of 11




D.      Solutions’ connections to XAPT KFT and XAPT Corp. in the context of the Deere
        Project are insufficient for it to be considered an “alter ego” of either entity.

        Deere also raises “alter ego” claims regarding solutions as part of a scatter-shot approach

to pleading. The theory, however, applies to impute “the jurisdictional contacts of a subsidiary

corporation . . . to the parent.” Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773,

788 n.17 (7th Cir. 2003). Solutions, however, is not a parent of XAPT Corp. or of XAPT KFT, but

a sister entity of the former and a daughter of the latter, and thus does not fall within the class of

entities to which the theory is designed to apply.

        Addressing Deere’s invocation of the theory nonetheless, imposition of alter ego liability

requires the parent to “exert[ ] an unusually high degree of control over” the subsidiary – or in this

case, one subsidiary company over another subsidiary of the same parent – or the subsidiary’s

corporate existence must be “simply a formality” such that it is merely an agent for the parent – or

sister entity. Id.

        Here, Solutions’ CEO testified that it observes all formalities to maintain its existence as a

distinct corporate entity: it has its own officers and board of directors separate from the other

XAPT entities; it keeps its books separate and segregates its funds from the other XAPT entities;

its makes its financial decisions independently of them; and it is funded solely by arm’s length

transactions as required by Australian law. (Exh. A, para. 23.)

        Thus, even if the alter-ego theory applied to attribute XAPT Corp.’s or XAPT KFT’s

contacts to Solutions even though Solutions was not its parent company, Solutions observed all

the legal formalities necessary to establish it as a separate entity from XAPT Corp. and XAPT

KFT, and not their “alter ego.” As with its sister and parent entities, its separate corporate existence

from both XAPT Corp. and XAPT KFT is to avoid the veil-piercing that Deere indiscriminately




                                                  -9-
                         4:19-cv-04210-SLD-JEH # 130         Page 10 of 11




seeks to apply here and drag it into court where it never should reasonably expect to be subject to

personal jurisdiction.

                                         V. Conclusion

       For all the above reasons, neither general nor specific personal jurisdiction over Solutions

exists in Illinois relating to Deere’s claims against it. Nor can the contacts of XAPT Corp. be

imputed to Solutions based on Deere’s “alter ego” theory. Instead, Deere must seek relief from

Solutions in Australia, where it is located and where it can be logically expected to be haled into

court. Accordingly, the Court should dismiss the Second Amended Complaint against Solutions

for lack of personal jurisdiction.

                                             Respectfully submitted,

                                             XAPT SOLUTIONS PTY LTD.

                                             By: /s/ Joseph R. Marconi
                                                     One of its Attorneys
Joseph R. Marconi - #01760173
Victor J. Pioli - #6256527
Samuel D. Branum - #6326622
Johnson & Bell, Ltd.
33 West Monroe Street - Suite 2700
Chicago, Illinois 60603
marconij@jbltd.com
pioliv@jbltd.com
branums@jbltd.com




                                               -10-
                      4:19-cv-04210-SLD-JEH # 130            Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2020, I have electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which sent notification of such filing to all parties

of record.

                                              /s/ Joseph R. Marconi




                                               -11-
